       Case 4:18-cv-01885-HSG Document 836-2 Filed 09/27/19 Page 1 of 2


 1   Michael P. Sandonato (admitted pro hac vice)    Jonathan M. Sharret (admitted pro hac vice)
     msandonato@venable.com                          jsharret@venable.com
 2   John D. Carlin (admitted pro hac vice)          Joshua D. Calabro (admitted pro hac vice)
     jcarlin@venable.com                             jdcalabro@venable.com
 3   Natalie Lieber (admitted pro hac vice)          Daniel A. Apgar (admitted pro hac vice)
     ndlieber@venable.com                            dapgar@venable.com
 4   Christopher M. Gerson (admitted pro hac vice)   Robert S. Pickens (admitted pro hac vice)
     cgerson@venable.com                             rspickens@venable.com
 5   Jason M. Dorsky (admitted pro hac vice)         Sean M. McCarthy (admitted pro hac vice)
     jmdorsky@venable.com                            smccarthy@venable.com
 6   Stephen Yam (admitted pro hac vice)             Caitlyn N. Bingaman (admitted pro hac vice)
     syam@venable.com                                cnbingaman@venable.com
 7
     VENABLE LLP
 8   1290 Avenue of the Americas
     New York, New York 10104-3800
 9   Tel: (212) 218-2100
     Fax: (212) 218-2200
10
     Chris Holland (SBN 164053)
11   cholland@hollandlawllp.com
     Lori L. Holland (SBN 202309)
12   lholland@hollandlawllp.com
     Ethan Jacobs (SBN 291838)
13   ejacobs@hollandlawllp.com
14
     HOLLAND LAW LLP
15   220 Montgomery Street, Suite 800
     San Francisco, CA 94104
16   Tel: (415) 200-4980
     Fax: (415) 200-4989
17
     Attorneys for Plaintiffs
18
                           IN THE UNITED STATES DISTRICT COURT
19                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
20

21
                                                          Case No. 4:18-cv-01885-HSG
      In Re Koninklijke Philips Patent Litigation
22
                                                          [PROPOSED] ORDER GRANTING
                                                          PHILIPS’ ADMINISTRATIVE
23
                                                          MOTION TO FILE UNDER SEAL
                                                          REGARDING PHILIPS’
24
                                                          OPPOSITION TO ASUS’S MOTION
                                                          FOR SUMMARY JUDGMENT
25

26

27

28



           [PROPOSED] ORDER GRANTING PHILIPS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                  CASE NO. 4:18-CV-01885-HSG-EDL
         Case 4:18-cv-01885-HSG Document 836-2 Filed 09/27/19 Page 2 of 2


 1                                          [PROPOSED] ORDER
 2          Having reviewed the papers submitted by the parties in connection with Plaintiffs
 3   Koninklijke Philips N.V. and U.S. Philips Corporation (collectively, “Philips”) Administrative
 4   Motion to File Under Seal Regarding Philips’ Opposition to ASUS’s Motion for Summary
 5   Judgment, and good cause being shown,
 6          IT IS HEREBY ORDERED THAT:
 7          Philips’ Administrative Motion to File Under Seal is GRANTED. The following materials
 8   shall remain under seal: (1) the confidential, unredacted version of Philips’ Opposition to ASUS’s
 9   Motion for Summary Judgment (“MSJ Opposition”); (2) the confidential, unredacted versions of
10   Exhibits 1, 2, 14, 17, and 29 to the Declaration of Caitlyn N. Bingaman in Support of Philips’ MSJ
11   Opposition; and (3) and the entirety of Exhibits 3, 4, 15, 16, 19, 28, 30, 33, 35, and 38 to the
12   Declaration of Caitlyn N. Bingaman in Support of Philips’ MSJ Opposition.
13          IT IS SO ORDERED.
14

15   DATED: ____________________                       __________________________________
                                                       Hon. Haywood S. Gilliam, Jr.
16                                                     United States District Judge
17

18

19

20

21

22

23

24

25

26

27

28


                                                         2
            [PROPOSED] ORDER GRANTING PHILIPS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                   CASE NO. 4:18-CV-01885-HSG-EDL
